Citation Nr: 0207277	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-13 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.  







REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and a friend



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1980.  He died on July [redacted], 1995.  The appellant is 
the surviving spouse of the deceased veteran.  

This case initially came before the Board of Veterans Appeals 
(Board) on appeal of January 1996 decision by the RO.  

The Board remanded the case for additional development of the 
record in December 1999.  



REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  

In this regard, a review of the record shows that, at the 
time of the filing of the  Substantive Appeal in March 1996, 
the appellant requested a hearing before a Hearing Officer at 
the RO.  

Further review of the record shows that the appellant, in 
fact, was afforded that hearing at the RO in June 1996.  

The Board observes that, during the course of an Informal 
Hearing Presentation in January 2002, the accredited 
representative, The American Legion, noted that, in a letter 
of March 2, 2001, the appellant had requested an additional 
hearing.  

Currently of record is correspondence from the appellant 
dated in March 2001 to the effect that she was "willing to 
have another verbal hearing at any time."  

The Board notes that, following inquiry by the Board, the 
appellant, in correspondence dated in March 2002, reiterated 
her desire for a hearing before personnel at the RO.  Under 
such circumstances, the appellant's case must be remanded in 
order to afford her an opportunity to appear for the 
requested hearing.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)], was signed 
into law.  

This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

It also includes new notification provisions.  Specifically, 
it requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  

As part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant, and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  

In light of the aforementioned, the case is remanded to the 
RO for the following actions:

1.  Pursuant to her request, the RO 
should take appropriate steps in order to 
contact the appellant and schedule her 
for a hearing before a Hearing Officer at 
the local office.  A transcript of any 
conducted hearing should be prepared and 
made a part of the record.  

2.  The RO should then review the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, and its implementing 
regulations, is completed.  If not, 
corrective action should be taken.  

3.  The RO should then undertake to 
review the appellant's claim.  If any 
benefits sought on appeal remain denied, 
then the appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




